DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. (US PAT. 6,630,370) in view of Allard et al. (US D510,103 S).
	Kasahara et al. teach a punching process for manufacture coils, as per claim 1, comprising a step of: punching a metal piece for forming a coil structure (12, as shown in Fig. 2, col. 6, lines 12-13) and a fixing element (26, as shown in Fig. 3(b), col. 6, lines 28-29), wherein the coiling structure includes a plurality of coil segments (2, as shown in Figs. 2, 3(a)-3(b)), a gap (as shown in Fig. 3(b), between coil segment (2)) is defined by two of the plurality of coil segments next to each other, and the fixing element connects to the plurality of coil segments for keeping a width of the gap as shown in Fig. 3(b), wherein the coil structure has a central position (a center), wherein two of the plurality of coil segments (2, as shown in fig. 3(a) and 3(b)) are a first coil segment and a second coil segment, wherein the first coil segment served as an inner most coil segment is a closest one of the plurality of coil segments to the central position and the second coil segment served as an outer most coil segment is a farthest one of the plurality of coil segments to the central position, a part of the plurality of coil segments other than the first coil segment and the second coil segment are disposed between the first coil segment and the second col segment, and the fixing element further connects to all of the part of the plurality of coil segments other than and disposed between the first coil segment and the second coil segment as shown in Fig. 3(b), and the fixing element extends straight as shown in Fig. 3(b) (see also col, 5, line 33 to col. 6, line 39).
	As per claim 5, Kasahara et al. also teach a process of making coils including the process as set forth above, claim 1, and further comprising steps of: pasting a transferring film (38) on the punched metal piece as shown in Fig. 11, wherein the transferring film connects to the two coil segments for keeping the width of the first gap defined by the two coil segments (col. 7, line 66 to col. 8, line 26); and performing a second punching process to the punched metal piece pasted with the transferring film for removing parts of the fixing element corresponding to the extended direction of the first gap as shown in Fig.11, wherein the coil structure has a central position (a center), wherein the two coil segments (2, as shown in fig. 3(a) and 3(b)) are a first coil segment and a second coil segment, wherein the first coil segment (an inner most coil segment) is a closest one of the plurality of coil segments to the central position and the second coil segment (an outer most coil segment) is a farthest one of the plurality of coil segments to the central position, and the fixing element further connects to all of the plurality of coil segments other than and disposed between the first coil segment and the second coil segment as shown in Fig. 3(b), and the fixing element extends straight as shown in Fig. 3(b) (see also col, 5, line 33 to col. 6, line 39 and col. 10, lines 1-9).
	However, Kasahara et al. fail to teach the fixing element that extends straight from the inner most coil segment to the outer most coil segment (both claim 1 and claim 5). Allard et al. show a transparent card with an antenna having a coil structure having an inner most coil segment, which is a closest one of the plurality of coil segments to the central position, and the second coil segment served as an outer most coil segment, which is a farthest one of the plurality of coil segments to the central position and wherein a fixing element extends straight from the inner most coil segment to the outer most coil segment as shown in Fig. 1. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a coil structure of Kasahara et al. by providing a fixing element that extends straight from the inner most coil segment to the outer most coil segment as taught by Allard et al. in order to connect the inner most coil segment to the outer most coil segment. It is also noted that since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable rangers involves only routine skill in the art. MPEP 2144.04 (il-A). 

    PNG
    media_image1.png
    475
    631
    media_image1.png
    Greyscale

	Re. claim 8: Kasahara et al. also teach that there are a plurality of second gaps between the first coil segment and the second coil segment as shown in Fig. 3(b), wherein each of the plurality of second gaps includes an extended direction, and performing the second punching process for removing parts of the fixing element corresponds to the extended directions of the plurality of second gaps as shown in Fig.11.
	Re. claim 10: Kasahara et al. also teach that the transferring film has a hole, and the fixing element is exposed from the hole and uncovered by the transferring film where the fixing element was removed (col. 10, lines 6-7).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. in view of Allard et al., as applied to claims 1 and 5 above, and further in view of Nishinaka (US PAT. 10,201,844).
	Kasahara et al., modified by Allard et al., teach all limitations as set forth above, but silent a plurality of continuous punching sections for forming the coil structure and the fixing element. According to col. 5, lines 51-56, the coil (12) and a frame (10) are formed with a predetermined interval. Also, the fixing element is formed to connect the coil segment (2) (see also col. 6, lines 27-39 about the fixing element (26)). Even though Kasahara et al., modified by Allard et al., fail to disclose whether the coil segment and the fixing element are formed by the plurality of continuous punching sections, in the manufacturing the electrical device, using the plurality of continuous punching sections, which is sequentially punching a metal sheet to form different shapes, is old and well known in the art. Alternately, Nishinaka teaches a process of punching a metal sheet (W) in a sequential manner in order to form different shapes or profiles as shown in Fig. 1 (col. 7, lines 21-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of coils of Kasahara et al., modified by Allard et al., by providing the plurality of continuous punching sections as taught by Nishinaka in order to form the coils and the fixing element between the coil segments in a sequential manner for producing a desired coil to prevent any damage to the coil segments.

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-6 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729